Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 1 of 9 PageID #: 6687




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  CAROLINE CASTELLAW, et al.,

                                  Plaintiffs,
                                                                 MEMORANDUM & ORDER
                    - against -                                   14-CV-1048 (PKC) (RLM)

  EXCELSIOR COLLEGE,

                                  Defendant.
  -------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

          On April 15, 2021, Plaintiff Maketa Jolly, proceeding pro se, sought to reopen this over

  seven-year-old class action—which settled and was dismissed with prejudice in July 2015—by

  filing a “Motion to Supplement His [sic] Motion to Alter or Amend the Judgment [] or, in the

  Alternative, for Relief from Final Judgment Pursuant to Fed. R. Civ. P. 60(b).” (Dkt. 222.) On

  April 26, 2021, Plaintiff filed a “Motion for Reopening Due to Federal Damages Violations of

  Bivens, Fraud on the Court.” (Dkt. 224.) On May 17, 2021, Plaintiff filed a “Motion to Set

  Aside/Re-open New Evidence.” (Dkt. 228.) By orders on April 28, May 5, and May 21, 2021,

  the Court referred these motions to the Honorable Roanne L. Mann, Magistrate Judge, pursuant to

  28 U.S.C. § 636(b)(1).

          On June 21, 2021, Judge Mann issued a Report and Recommendation (“R&R”)

  recommending that the motions be denied as untimely and, in any event, frivolous. (See R&R,

  Dkt. 232, at 12–17.) Judge Mann also recommended, given Plaintiff’s “ongoing practice of filing

  frivolous and repetitive letters, motions and lawsuits,” that a filing injunction be imposed on

  Plaintiff, requiring her to seek and obtain advance leave of the Court before making future filings,

  and that Plaintiff be warned that violations will be punishable by monetary sanctions. (Id. at 18.)

  On July 9, 2021, Plaintiff timely filed an objection, styled as a “Response to Report and

                                                             1
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 2 of 9 PageID #: 6688




  Recommendation,” to which Plaintiff attached over 150 pages of exhibits. (See Dkt. 234; see also

  R&R, Dkt. 232, at 19 (ordering that any objections must be filed by July 9, 2021).) For the reasons

  below, the Court overrules Plaintiff’s objection and adopts in substantial part Judge Mann’s

  thorough and well-reasoned R&R.

                                        LEGAL STANDARD

         A district court “may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). If any party timely files

  written objections to a magistrate judge’s findings or recommendations on a dispositive issue, the

  district court must review de novo the aspects to which objections have been made. See id.; Fed.

  R. Civ. P. 72(b). Objections, however, “must be specific and clearly aimed at particular findings

  in the magistrate judge’s proposal.” N.Y.C. Dist. Council of Carpenters v. Allied Design & Constr.,

  LLC, 335 F. Supp. 3d 349, 351 (E.D.N.Y. 2018) (citing McDonaugh v. Astrue, 672 F. Supp. 2d

  542, 547 (S.D.N.Y. 2009)). “[G]eneral objections, or ‘objections that are merely perfunctory

  responses argued in an attempt to engage the district court in a rehashing of the same arguments

  set forth in the original papers will not suffice to invoke de novo review.’” Condoleo v. Guangzhou

  Jindo Container Co., 427 F. Supp. 3d 316, 319 (E.D.N.Y. 2019) (quoting Owusu v. N.Y. State Ins.,

  655 F. Supp. 2d 308, 312–13 (S.D.N.Y. 2009)); see also Mario v. P & C Food Mkts., Inc., 313

  F.3d 758, 766 (2d Cir. 2002) (“Merely referring the court to previously filed papers or arguments

  does not constitute an adequate objection under . . . Fed. R. Civ. P. 72(b).”).

         “When a party makes only conclusory or general objections [to an R&R,] the Court will

  review the [R&R] strictly for clear error.” Condoleo, 427 F. Supp. 3d at 319 (quoting Trivedi v.

  N.Y. State Unified Court Sys. Office of Court Admin., 818 F. Supp. 2d 712, 726 (S.D.N.Y. 2011)).

  Similarly, the portions of a magistrate judge’s findings and recommendations to which no party

  timely objects need be reviewed, at most, for clear error. See Thomas v. Arn, 474 U.S. 140, 150
                                                    2
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 3 of 9 PageID #: 6689




  (1985) (“It does not appear that Congress intended to require district court review of a magistrate’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”); Jarvis v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011)

  (“To accept the report and recommendation of a magistrate, to which no timely objection has been

  made, a district court need only satisfy itself that there is no clear error on the face of the record.”

  (citation omitted)). Regardless of whether it engages in de novo review or reviews simply for clear

  error, “[t]he district court need not . . . specifically articulate its reasons for rejecting a party’s

  objections or for adopting a magistrate judge’s report and recommendation in its entirety,”

  particularly when it is “clear” that “the challenges are meritless.” Morris v. Local 804, Int’l

  Brotherhood of Teamsters, 167 F. App’x 230, 232 (2d Cir. 2006) (summary order); accord N.Y.C.

  Dist. Council of Carpenters, 335 F. Supp. 3d at 351.

          Although “the submissions of a pro se litigant must be construed liberally and interpreted

  to raise the strongest arguments that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d

  471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks, italics, and citations omitted),

  “[e]ven a pro se party’s objections to a Report and Recommendation must be specific and clearly

  aimed at particular findings . . . such that no party be allowed a second bite at the apple by simply

  relitigating a prior argument,” Clarke v. United States, 367 F. Supp. 3d 72, 75 (S.D.N.Y. 2019)

  (internal quotation marks and citations omitted).




                                                     3
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 4 of 9 PageID #: 6690




                                            DISCUSSION

  I.     The Court Adopts the Recommendation to Deny Plaintiff’s Request to Reopen

         Plaintiff’s “Response to Report and Recommendation,” including its attached exhibits,

  does not make any specific objections to the R&R. (See Dkt. 234, at ECF1 1–14.) Rather, the

  response appears to rehash arguments, based on events occurring well after this case settled, that

  courts have rejected multiple times, as discussed below. Indeed, while Plaintiff’s response does

  not mention the present R&R once, it specifically refers several times to Judge Mann’s September

  2019 R&R in this case (see, e.g., id. at ECF 3, 7), which determined that other post-judgment

  motions by Plaintiff similar to the ones here were improperly seeking to litigate “new, largely

  unrelated, allegations” from the ones in the underlying class action, see Castellaw v. Excelsior

  Coll., 414 F. Supp. 3d 371, 376–77 (E.D.N.Y. 2019). The Honorable Jack B. Weinstein, the

  District Judge previously assigned to this case, adopted Judge Mann’s September 2019 R&R in

  full, finding Plaintiff’s objection to that R&R “to be without legal merit.” Id. at 371.

         Additionally, many of the events that Plaintiff describes in her response have been the

  subject of various recent lawsuits by Plaintiff—including one that was filed in the District Court

  for the Eastern District of Pennsylvania, transferred to the District Court for the Northern District

  of New York, and ultimately dismissed on the merits on a motion to dismiss under Federal Rule

  of Civil Procedure (“Rule”) 12(b)(6). Compare, e.g., Dkt. 234, at ECF 5, 7, 10, 12 (complaining

  that individuals associated with Excelsior College have allegedly divulged false information about

  Plaintiff’s educational background to several states’ boards of nursing and engaged in “a tri-state

  smear campaign” against Plaintiff), with Jolly v. Excelsior Coll., No. 19-CV-1317, 2020 WL



         1
           Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
  system and not the document’s internal pagination.

                                                   4
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 5 of 9 PageID #: 6691




  3128535, at *2, *7 (N.D.N.Y. June 12, 2020) (“[P]laintiff alleges that defendant had reached out

  to several states’ nursing boards to proactively inform them that plaintiff was misrepresenting

  herself as a graduate. . . . [Plaintiff’s] allegations against Excelsior amount to little more than its

  telling the truth that she never graduated from its version of that program. In the absence of any

  allegations more egregious than defendant’s honestly defending its reputation, plaintiff’s

  complaint must be dismissed.”), reconsideration denied, 2020 WL 3606374, at *4 (E.D.N.Y. July

  2, 2020), appeal dismissed as frivolous, Order, No. 20-2162 (2d Cir. Mar. 11, 2021), ECF No. 163.

         Accordingly, having carefully reviewed the record and Judge Mann’s R&R, the Court finds

  no error—clear or otherwise—with Judge Mann’s thoroughly-considered conclusion that

  Plaintiff’s instant motions “renew meritless arguments, which this Court has already rejected and

  that are not viable under the Federal Rules of Civil Procedure.” (See R&R, Dkt. 232, at 9.)

  II.    The Court Substantially Adopts the Recommendation to Impose a Filing Injunction

         Judge Mann also recommends that a filing injunction be imposed against Plaintiff. (Id. at

  18.)   Plaintiff makes no particular objection to this proposal.          (See generally Dkt. 234.)

  Nevertheless, the Court reviews this recommendation in light of its “extraordinary” nature. See

  Richardson Greenshields Sec., Inc. v. Lau, 825 F.2d 647, 652 (2d Cir. 1987); see also Thomas,

  474 U.S. at 154 (“[W]hile [28 U.S.C. § 636(b)] does not require the judge to review an issue de

  novo if no objections are filed, it does not preclude further review by the district judge, sua sponte

  or at the request of a party, under a de novo or any other standard.”).

         “[A] district court may, in its discretion, impose sanctions against litigants who abuse the

  judicial process.” Iwachiw v. N.Y. State Dep’t of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005)

  (per curiam) (quoting Shafii v. British Airways, PLC, 83 F.3d 566, 571 (2d Cir. 1996)). Indeed, it

  is “beyond peradventure” that a district court “possesse[s] the authority to enjoin [a party] from


                                                    5
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 6 of 9 PageID #: 6692




  further vexatious litigation.” Safir v. U.S. Lines, Inc., 792 F.2d 19, 23–24 (2d Cir. 1986) (collecting

  cases). In deciding whether to impose an injunction barring a party from making future filings,

  courts consider the following factors:

         (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
         harassing or duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation,
         e.g., does the litigant have an objective good faith expectation of prevailing?;
         (3) whether the litigant is represented by counsel; (4) whether the litigant has
         caused needless expense to other parties or has posed an unnecessary burden on the
         courts and their personnel; and (5) whether other sanctions would be adequate to
         protect the courts and other parties.
  Eliahu v. Jewish Agency for Israel, 919 F.3d 709, 714 (2d Cir. 2019) (quoting Iwachiw, 396 F.3d

  at 528). “The unequivocal rule in this circuit is that the district court may not impose a filing

  injunction on a litigant sua sponte without providing the litigant with notice and an opportunity to

  be heard.” Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per curiam).

         In this case, all of the factors tilt in favor of imposing a filing injunction. Besides the

  numerous post-judgment motions and letters in this case (e.g., Dkts. 203, 208, 213, 214, 218, 222,

  224, 225, 227, 228, 231), Plaintiff has filed multiple, duplicative lawsuits in federal courts across

  several states, see, e.g., Jolly v. N.J. Bd. of Nursing, No. 19-CV-13889 (NLH) (KMW) (D.N.J.

  filed June 17, 2019); Jolly v. Excelsior Coll., No. 19-CV-1317 (DNH) (TWD), (N.D.N.Y.

  transferred from E.D. Pa. Oct. 25, 2019). After the Northern District of New York dismissed

  Plaintiff’s complaint, Plaintiff appealed to the Second Circuit, which dismissed the appeal as

  “lack[ing] an arguable basis either in law or in fact.” Order, Jolly v. Excelsior Coll., No. 20-2162

  (2d Cir. Mar. 11, 2021) (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)). Aware of the

  Second Circuit’s ruling but undeterred, Plaintiff filed the three instant motions here (Dkts. 222,

  224, 228)—as well as a new complaint, which this Court transferred to the Northern District of

  New York, see Transfer Order, Jolly v. Excelsior Coll., No. 21-CV-2930 (PKC) (RLM) (E.D.N.Y.

  May 27, 2021), ECF No. 2—all recycling similar allegations. These actions do not demonstrate

                                                    6
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 7 of 9 PageID #: 6693




  objective good faith. Moreover, although the Court is mindful that Plaintiff is proceeding pro se,

  courts “should not excuse frivolous or vexatious filings by pro se litigants,” nor does a party’s pro

  se status “exempt [them] from compliance with relevant rules of procedural and substantive law.”

  See Triestman, 470 F.3d at 477 (internal quotation marks and citations omitted). Furthermore,

  Plaintiff’s many filings have caused needless expense to other parties in this case (see Dkt. 229, at

  7) and unnecessarily consumed valuable judicial resources. Finally, in connection with the instant

  motions, Judge Mann directed Plaintiff “to cease filing supplemental submissions unless [Plaintiff]

  first seeks and receives permission to do so.” (5/7/2021 Docket Order.) Yet, as Judge Mann notes,

  “Plaintiff has ignored that directive.” (R&R, Dkt. 232, at 18; see also Dkts. 227, 228, 230, 231).

  Stricter measures are plainly needed.

         At the same time, however, the Court must be mindful that Plaintiff is afforded the proper

  “procedural safeguards.” See Moates, 147 F.3d at 209. In this case, Judge Mann ordered Plaintiff

  to cease making submissions in connection with the instant motions without first seeking and

  receiving permission—an order that was ignored. (See 5/7/2021 Docket Order; see also Dkts. 227,

  228, 230, 231.) In light of Plaintiff’s disregard of that order and “her ongoing practice of filing

  frivolous and repetitive letters, motions and lawsuits,” the R&R recommends “a filing injunction

  requiring that [Plaintiff] seek and obtain advance leave of court.” (R&R, Dkt. 232, at 18.) Hence,

  Plaintiff was placed on notice of the possibility of a filing injunction and, moreover, was warned

  that “[f]ailure to file objections in a timely manner may waive a right to appeal.” (See id. at 19.)

  Yet, Plaintiff failed to make any specific objections to the recommended filing injunction—and

  instead, filed a response simply rehashing similar arguments and grievances.

         Accordingly, the Court finds it appropriate to impose a filing injunction, limited to this

  particular case, requiring Plaintiff to obtain permission from the Court each time before making



                                                   7
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 8 of 9 PageID #: 6694




  any submission, by filing a one-page letter showing cause why the submission should be accepted.

  See Azeez v. City of New York, No. 16-CV-342 (NGG) (SJB), 2020 WL 5554878, at *1, *10

  (E.D.N.Y. Sept. 17, 2020) (adopting a similar leave-of-court requirement after pro se plaintiff filed

  a second Rule 60(b) motion that was “nothing short of frivolous”); see also SBC 2010-1, LLC v.

  Morton, 552 F. App’x 9, 12–13 (2d Cir. 2013) (summary order) (determining that the district court

  “acted well within its discretion” in imposing a filing injunction where “(1) the district court

  notified the [relevant party] of the possible injunction; (2) the [relevant party] continued to file

  repetitive motions, . . . ; and (3) the filing injunction [was] narrowly crafted in that it merely

  require[d] the [relevant party] to seek leave of the district court before filing further motions

  regarding th[e] [instant] case”). In addition, as recommended by Judge Mann, the Court warns

  Plaintiff that she could be monetarily sanctioned if she violates this injunction with respect to this

  case. However, at this time, the Court does not enjoin Plaintiff from making filings in other cases,

  but again warns Plaintiff that if she continues to file frivolous complaints or other documents that

  simply reiterate previously rejected arguments, the Court may impose additional sanctions,

  including monetary sanctions and/or a broader filing injunction, which could include requiring

  Plaintiff to attach any sanction order to any proposed filing.

                                            CONCLUSION

         The Court adopts Judge Mann’s thorough and well-reasoned Report and Recommendation

  in substantial part. Plaintiff’s motions to reopen this case and/or for relief from judgment (Dkts.

  222, 224, 228) are denied. In addition, going forward, before making any submission in this case,

  Plaintiff is required each time to obtain permission from the Court by filing a one-page letter

  showing cause why the submission should be accepted. Failure to do so will result in the

  submission not being accepted, and may result in monetary sanctions. Plaintiff is also warned that



                                                    8
Case 1:14-cv-01048-PKC-RLM Document 235 Filed 07/20/21 Page 9 of 9 PageID #: 6695




  continuing to file frivolous complaints or other documents may result in additional sanctions,

  including monetary sanctions and/or a broader filing injunction. This case remains closed.

                                                      SO ORDERED.


                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
  Dated: July 20, 2021
         Brooklyn, New York




                                                 9
